Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 1 of 14 PageID# 221

                                                                                         1

  1

  2                          UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
  3                               ALEXANDRIA DIVISION

  4
          BLUE FLAME MEDICAL, LLC,              )
  5                                             )
                    Plaintiff,                  )     Civil No. 20-658
  6                                             )
             v.                                 )
  7                                             )
          CHAIN BRIDGE BANK, N.A.,              )     Alexandria, Virginia
  8       et al.,                               )     September 8, 2020
                                                )
  9                Defendants.                  )
          ________________________              )
 10
                         TRANSCRIPT OF MOTION HEARING
 11                         VIA TELEPHONE CONFERENCE
                    BEFORE THE HONORABLE LEONIE M. BRINKEMA
 12                      UNITED STATES DISTRICT JUDGE

 13                    APPEARANCES:

 14      For the Plaintiff:             PETER HUGH WHITE, ESQ.
                                        Schulte Roth & Zabel LLP
 15                                     1152 15th Street, NW
                                        Suite 850
 16                                     Washington, D.C. 20005

 17      For the Defendants:            GARY A. ORSECK, ESQ.
                                        Robbins Russell Englert Orseck
 18                                        Untereiner & Sauber LLP
                                        2000 K Street, NW
 19                                     Fourth Floor
                                        Washington, D.C. 20006
 20

 21
         Court Reporter:        PATRICIA A. KANESHIRO-MILLER, RMR, CRR
 22

 23
         Proceedings reported by stenotype shorthand.
 24      Transcript produced by computer-aided transcription.

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 2 of 14 PageID# 222

                                                                                         2

  1                                  P R O C E E D I N G S

  2                                         (9:38 a.m.)

  3                 THE COURT:       Are the parties on the line for Blue

  4       Flame Medical, LLC, versus Chain Bridge Bank?                      We're a little

  5       bit early, but are you all there yet?

  6                 MR. WHITE:       Your Honor, this is Pete White from

  7       Schulte Roth for the plaintiff.               I am here.

  8                 THE COURT:       All right.        How about for the defendants?

  9                 MR. ORSECK:        Good morning, Your Honor.               This is Gary

 10       Orseck from Robbins Russell for the defendants.

 11                 THE COURT:       How do you spell your last name, please?

 12                 MR. ORSECK:        O-R-S-E-C-K.

 13                 THE COURT:       Mr. Orseck, you're going to be the main

 14       spokesperson for the defendants?

 15                 MR. ORSECK:        That's right.

 16                 THE COURT:       All right.        Then we have everyone who we

 17       need online.

 18                 So this is, as I said, Blue Flame Medical, LLC,

 19       versus Chain Bridge Bank, et al., 20-CV-658.

 20                 Gentlemen, we are on the record.                  I have a court

 21       reporter with me, so it is going to be very important to

 22       state your name before you speak so that we can attribute the

 23       correct statements to the correct people.

 24                 All right.       This is the defendant's motion to dismiss

 25       the 10-count complaint that's been filed in this case, and


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 3 of 14 PageID# 223

                                                                                         3

  1       before we get into the discussion, I just wanted to ask you,

  2       Mr. Orseck, how in the world do you prove any damages if any

  3       of these claims do go forward given the information that was

  4       in Exhibit A attached to the defendant's motion to dismiss,

  5       which is a detailed discussion -- and it is on your part, it

  6       is a statement attributable to Blue Flame -- of the inability

  7       of Blue Flame to deliver the N-95 masks to other states after

  8       California?     In other words, to me, one of the arguments that

  9       is most telling is the argument that only a few days or weeks

 10       after this California transaction which fell through, that

 11       your client, Blue Flame, was unable to deliver any masks to

 12       the State of Maryland.           And so I don't understand how there

 13       could possibly be -- even if there were liability on any of

 14       these claims -- how there could possibly be any damages that

 15       you could point to in this case.                After this transaction fell

 16       through with California, number one, you were able to

 17       continue to get contracts with other states and with other

 18       entities for the products; and number two, not because of

 19       your fault -- I recognize the realities of what was going on

 20       here -- but you were unable to deliver any significant

 21       quantities of these masks.             And as I understand it, the deal

 22       with California was for millions of these N-95 masks.

 23                 So where are your damages in this case, Mr. Orseck?

 24                 MR. WHITE:       You addressed that question to

 25       Mr. Orseck, but he represents defendants.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 4 of 14 PageID# 224

                                                                                          4

  1                 THE COURT:        I'm sorry.        Mr. White.

  2                 MR. WHITE:        I thought you meant that one for me.

  3                 Your Honor, part of the problem here is reliance on

  4       information outside the complaint is inappropriate, and this

  5       is exactly why.        It is a factual matter.              There are

  6       1.55 million masks on their way to be delivered to Maryland

  7       right now.      They were delivered on time.                We expect them to

  8       be accepted by Maryland.             The status of that situation at the

  9       time of the letter that was sent, leave aside whether the

 10       letter is appropriate for consideration at this point, but

 11       the status of things at that time are not set in stone.                             The

 12       fact of the matter is they were able to accomplish that

 13       delivery.     They're in the process of accomplishing that

 14       delivery.     1.55 million masks are on their way to Maryland

 15       right now on a boat.           So it really shows the extent to which

 16       plaintiffs are trying to rely on stuff that is not in the

 17       complaint to defeat the well-stated claims in the complaint

 18       because those aren't before the Court at this point.

 19       Obviously, as you know, damages is premature at this point,

 20       but there is no possibility of damages.                    I understand the

 21       Court's concern.         The reality is the actions by Chain Bridge

 22       Bank here caused -- and the evidence will show when we get to

 23       trial -- the actions by Chain Bridge Bank caused very

 24       significant consequential damages; and the inappropriate,

 25       clearly inappropriate cancellation under the U.C.C. of money


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 5 of 14 PageID# 225

                                                                                         5

  1       that had been placed into the beneficiary's account without

  2       the beneficiary's consent caused incredible consequential

  3       damages to plaintiffs.           So the reality is they were able to

  4       pull the Maryland deal out of the ditch, but it became so

  5       much more difficult because of what defendants here did, and

  6       that's what damages are all about.                There were significant

  7       consequential damages as a result of the improper conduct of

  8       Chain Bridge Bank, which both violated Federal Reserve

  9       Regulation J, which incorporates the U.C.C., the Court is

 10       aware, expressly violated that, but also tortiously

 11       interfered with the contract with California and their

 12       business expectancy and defamed them.

 13                 THE COURT:       All right.        Again, you're correct, the

 14       damages are not the issue directly in front of the Court

 15       right now, but I always, when I get a motion to dismiss, want

 16       to start talking with counsel wisely about what a case is

 17       truly worth because if portions of the complaint do survive

 18       the motion to dismiss, then everyone has to think about the

 19       realities of the litigation.              I must say, based upon

 20       everything that I read, including the exhibits that were

 21       attached to the motions, it did strike me as though this is a

 22       case where whether there would be any damages was going to be

 23       a very significantly open question.

 24                 But anyway, let's get to the motion that is before

 25       us.   The defendant has moved to dismiss all 10 of these


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 6 of 14 PageID# 226

                                                                                          6

  1       counts.    You have briefed the issues extensively, and I'm not

  2       going to hear a whole lot of argument.                  But, Mr. White, you

  3       do have to address this argument about preemption because the

  4       defendant has correctly argued that there is a strong

  5       doctrine of preemption where there are state causes of action

  6       that essentially overlap or dovetail the U.C.C. claims, and

  7       that would affect several of your state causes of action.

  8       You want to address that, please.

  9                 MR. WHITE:       I would be happy to, Your Honor.                    The

 10       defense takes a --

 11                 THE COURT:       Mr. White, we're having trouble hearing

 12       you because we are having so many people signing in.                           Can you

 13       speak louder, please.

 14                 MR. WHITE:       My apologies, Your Honor.

 15                 The defense tried to have both sides of the issue.

 16       They want to pick and choose -- this is Peter White again --

 17       that want to pick and choose the parts of the U.C.C. that

 18       apply.    They at some point say that the U.C.C. does not

 19       apply.    Obviously, it can't be preempted if it does not

 20       apply.    The general preemption argument is that there are

 21       state law claims, and tortious interference of contract is a

 22       clear one, that go beyond what the U.C.C. governs.

 23       Defamation is another very obvious one, as well, as is breach

 24       of contract in this context.              The breach of contract here was

 25       the agreement, the accounts agreement, and their conduct is


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 7 of 14 PageID# 227

                                                                                         7

  1       not covered by the preemptive -- their conduct was outside of

  2       the U.C.C.     That means that it is beyond the preemptive

  3       conduct.    The tortious interference claim in particular, Your

  4       Honor, that is the one that I think is most clearly beyond

  5       the scope of any preemption by the U.C.C. because there is an

  6       external contract involved.             I don't think the plaintiffs

  7       even seriously make the argument that the tortious

  8       interference claim is preempted.                I think that argument is

  9       best made as to the breach of contract and negligence claims.

 10       But the tortious interference claim, because it deals with a

 11       contract and a business expectancy entirely outside of the

 12       relationship that the U.C.C. governs, that is clearly not

 13       preempted.

 14                  THE COURT:      All right.        Well, you have basically

 15       answered my question because I agree with you that counts 4,

 16       5, and 9 -- that is, the two tortious interference counts and

 17       the defamation count -- raise sufficient issues beyond what

 18       is involved in the U.C.C. claims, that they're not preempted.

 19       But certainly count 3, which is conversion, counts 6 and 7,

 20       which are for fraud and constructive fraud, count 8, which is

 21       for negligence, and count 10, breach of contract, it seems to

 22       me are definitely preempted, so I'm going to grant the motion

 23       to dismiss as to those counts.

 24                  And the other issue that I want to hear discussed is,

 25       you've raised two counts under the U.C.C.                    The second count


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 8 of 14 PageID# 228

                                                                                          8

  1       has to do, as I understand it, with your theory that the

  2       defendants violated the U.C.C. by returning the payment that

  3       had been sent to them from California.                  Right?      That they

  4       basically issued -- they had accepted -- they basically

  5       accepted a payment order to pay out.                 And I'm not sure that's

  6       exactly how you've pled the case, first of all, from a

  7       technical pleading standpoint.               But why do you need count 2

  8       if you have count 1?

  9                 MR. WHITE:       For a couple of reasons, Your Honor.

 10       Number one, the damages calculations are different under the

 11       private causes of action.            Number two, I guess in a

 12       certain -- if the facts come up in a certain way, they could

 13       become alternative.         But the theory under count 2, it is

 14       clear that the money came into the account or was accepted

 15       under the U.C.C.        That is not an issue now, it is not going

 16       to be an issue later.          So the money was in that account.

 17       That money was being transferred out of the account.                           The

 18       only way that that could really happen is by a payment order

 19       issued out of that account.             If it turns out that the way

 20       that it was issued out of the account and back to

 21       California's account at JP Morgan, that's a payment order

 22       that is not authorized by the beneficiary.                    That's the core

 23       of the count 2 claim, Your Honor.                It is unclear, frankly,

 24       from the documentation that was attached, which I don't think

 25       is appropriate for the Court to consider at this point, but


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 9 of 14 PageID# 229

                                                                                         9

  1       even if the Court considers it, all that talks about is a

  2       request.    It doesn't talk about what mechanism was used.                         We

  3       have stated enough facts to entitle discovery to determine

  4       whether legally what was done was a payment order out of the

  5       beneficiary's account, Blue Flame's account, without Blue

  6       Flame's consent because clearly they did not consent.                          And if

  7       that occurred, that is the count 2 liability.

  8                  THE COURT:      All right.

  9                  MR. ORSECK:       If I may respond on count 2?

 10                  THE COURT:      Go ahead.

 11                  MR. ORSECK:       Yeah, Mr. White is skipping past the key

 12       operative language of Section 204(a), which in order to

 13       impose liability requires that the payment order be, quote,

 14       "issued in the name of the bank's customer as sender."                         All

 15       of the cases that apply Section 204(a) are instances where a

 16       third party either forges the customer's name or purports to

 17       act in the name of the customer and sends a payment order to

 18       the bank that is either unauthorized or not effective.                         So

 19       Mr. White is asserting that the return of the money from my

 20       client, from Chain Bridge Bank, was not authorized -- I

 21       understand that's the pleading -- but they don't plead that

 22       the payment order was issued in the name of the sender.                            To

 23       the contrary, multiple times in the complaint -- and I can

 24       point you to paragraphs 72, 77, 78, and 110 -- the theory

 25       here is that in response to our allegedly improper


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 10 of 14 PageID# 230

                                                                                          10

   1       communication to the State of California, California issued a

   2       request that the money be returned.                 And there is no

   3       authority, either in the text or in any of the caselaw that

   4       has been cited or in any caselaw that we have found at all

   5       that applies Section 204(a) in that instance.                      I think the

   6       reason that the plaintiff has tacked on that count is because

   7       in that count, and in that count alone, they seek as damages

   8       enforcement of the entire payment.                So, in other words,

   9       they're asking that we be liable for the $456 million that

  10       was in the original wire.            For reasons you alluded to at the

  11       outset, I think this entire suit is seeking a massive

  12       windfall, but none nearly so much as count 2, for which there

  13       is just no statutory basis.

  14                 THE COURT:       But wouldn't you agree that at this

  15       stage, which is just the motion-to-dismiss stage, the

  16       plaintiff is correct that we would need to look at some of

  17       the evidence to see exactly how these various wire

  18       transactions were delineated.              And I'm a little concerned

  19       about dismissing this count at this point without a little

  20       bit of discovery.        It seems to me that because the case is

  21       being pared down by today's rulings, you ought to be able to

  22       focus on what I think everybody agrees are sort of the key

  23       points of the discovery.            For example, exactly what was said

  24       by the bank officials to the California people.                       As you know,

  25       your argument about the defamation claim is that you were


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 11 of 14 PageID# 231

                                                                                           11

   1       either stating an opinion, which would not be actionable

   2       under a defamation theory, or you had basically -- it was a

   3       legal obligation on your part, frankly, that you had a

   4       privilege to be able to make these statements to the

   5       California authorities as a responsible bank.                       And that

   6       would, it seems to me, play a little bit into counts 1 and 2,

   7       as well.

   8                  I'm reluctant to dismiss count 2 at this point.

   9       Again, I think there are significant problems with this case.

  10       As I said, I don't really see at the end of the day how the

  11       plaintiff is going to be able to recoup damages, especially

  12       because, as I said, there is no evidence at least right now,

  13       and there is no claim really in the complaint, that the

  14       plaintiff was unable to get further contracts to sell these

  15       products.     In our conversation today apparently Maryland

  16       didn't cancel the contract.              So even after all this problem,

  17       they're still apparently in business.

  18                  So what I'm going to do today is I'm going to go

  19       ahead and grant the motion to dismiss in part and dismissing

  20       the state law claims that I designated earlier on the basis

  21       of preemption.        So as I said, counts 3, 6, 7, 8, and 10 are

  22       out.   I'm going to let counts 1, 2, 4, 5, and 9 go forward,

  23       five counts go forward.            And we will see how the case works

  24       itself out.      I, however, strongly recommend that both sides

  25       think very quickly about whether this case should go forward


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 12 of 14 PageID# 232

                                                                                          12

   1       and whether or not you might want to try to talk to a

   2       mediator to see if you can settle this because I think the

   3       discovery might get a little bit expensive, and they're might

   4       be some difficulties, because obviously there are going to be

   5       state officials from California who are going to have to be

   6       deposed.

   7                  Is Blue Flame Medical, LLC, still in business,

   8       Mr. White?

   9                  MR. WHITE:      Yes, Your Honor.

  10                  THE COURT:      So, obviously, it has got another bank to

  11       work with it, and it has contracts, you indicated, still

  12       going forward; correct?

  13                  MR. WHITE:      Your Honor, actually -- I know that their

  14       account was terminated at Chain Bridge Bank; I do not know

  15       their current banking arrangement.

  16                  THE COURT:      They must have a bank someplace or they

  17       wouldn't be able --

  18                  MR. WHITE:      They must, Your Honor.              I just don't know

  19       what it is.

  20                  THE COURT:      So one representation that I got in one

  21       of the papers I was reading, if in fact, for example, Blue

  22       Flame was representing to the California authorities that all

  23       these masks were sitting in a warehouse in Long Beach -- I

  24       mean, that was mentioned in one of the pleadings -- you know,

  25       obviously, that wasn't the case.                Now, maybe that statement


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 13 of 14 PageID# 233

                                                                                            13

   1       wasn't made; I don't know.             I guess the people in California

   2       with whom they were dealing would know about it.                       But as I

   3       read the complaint, you all started talking to the California

   4       people in early March.           This company wasn't even formed until

   5       March 23rd.     The account gets opened on March 25th.                         This

   6       wire transfer occurs on March 26th.                 The timing is quite

   7       incredible, especially when you look at the amount of money

   8       that was involved.         What?     $456 million.         I mean, there are

   9       all sorts of strange issues in this case, and I think wise

  10       parties ought to think about evaluating the case more

  11       realistically.

  12                 But at this point, as I said, I'm going to let those

  13       counts go forward, and that's my ruling for today.

  14                 So if you do need to work with a magistrate judge on

  15       this case, Judge Davis is the magistrate assigned, and of

  16       course there are lots of private mediators out there, as

  17       well.

  18                 All right, gentlemen, thank you for calling in.

  19                 (Adjourned at 9:58 a.m.)

  20

  21

  22

  23

  24

  25


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cv-00658-LMB-IDD Document 32 Filed 09/09/20 Page 14 of 14 PageID# 234

                                                                                          14

   1                     CERTIFICATE OF OFFICIAL COURT REPORTER

   2

   3                       I, Patricia A. Kaneshiro-Miller, certify that the

   4       foregoing is a correct transcript from the record of

   5       proceedings in the above-entitled matter.

   6

   7

   8       /s/ Patricia A. Kaneshiro-Miller
           --------------------------------
   9       PATRICIA A. KANESHIRO-MILLER                         September 9, 2020

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
